 



Exhibit 10.3
OSI PHARMACEUTICALS, INC.
AMENDED AND RESTATED STOCK INCENTIVE PLAN
DEFERRED STOCK UNIT AGREEMENT
     THIS DEFERRED STOCK UNIT AGREEMENT (the “Agreement”) is made as of
                    , 200___, by and between OSI PHARMACEUTICALS, INC., a
Delaware corporation (the “Company”), and [DIRECTOR] (the “Director”).
Capitalized terms, unless otherwise defined herein, shall have their respective
meanings as set forth in the OSI Pharmaceuticals, Inc. Amended and Restated
Stock Incentive Plan, as amended (the “Plan”).
     WHEREAS, the Compensation Committee (the “Committee”) of the Board of
Directors of the Company (the “Board”) approved on                      (the
“Grant Date”) the grant of Deferred Stock Units (as defined below) to the
Director, as described herein;
     NOW, THEREFORE, the parties hereto mutually agree to the following terms
and conditions of this Agreement:
          1. Grant of Deferred Stock Units. The Company hereby grants to the
Director                      Deferred Stock Units. For the purposes of this
Agreement, a “Deferred Stock Unit” shall mean the contractual right to receive
one share of Common Stock of the Company (the “Common Stock”), subject to the
terms, conditions and restrictions of this Agreement and the Plan.
          2. Vesting and Forfeiture. Except as the Committee may otherwise
provide, Deferred Stock Units granted under this Agreement shall vest in four
equal tranches of                      Deferred Stock Units on each anniversary
of the Grant Date, commencing on                     , 20___ and terminating on
                    , 20___. Upon the date that the Director ceases to be a
member of the Board, all unvested Deferred Stock Units granted hereunder shall
be forfeited as of such date, and the Director shall have no further rights with
respect to such forfeited Deferred Stock Units. Notwithstanding the foregoing,
in the event that the Director remains affiliated with the Company, or any
parent or subsidiary of the Company, as an employee or consultant following the
termination of the Director’s service on the Board, the Committee shall have the
discretion to permit the Director’s unvested Deferred Stock Units to continue to
vest upon such terms and conditions as the Committee may provide.
          3. Settlement of Deferred Stock Units. Settlement for any vested
Deferred Stock Units shall be in shares of Common Stock (collectively, the
“Settlement Shares”). For the purposes of this Agreement, the “Settlement Date”
shall mean the date upon which the Common Stock is delivered to the Director in
accordance with the Director’s Election for Receipt of Restricted Stock,
Restricted Stock Units, or Deferred Stock Units, which signed election form is
attached hereto as Exhibit A. The Company shall deliver the Settlement Shares to
the Director as soon as reasonably practicable following the applicable
Settlement Date. The Settlement Shares will be issued and evidenced in such
manner as the Committee in its discretion shall deem appropriate, including,
without limitation, book-entry, registration or issuance of one or more

 



--------------------------------------------------------------------------------



 



stock certificates. Upon issuance of the Settlement Shares, the number of
Deferred Stock Units equal to the Settlement Shares shall be extinguished and
such number of Deferred Stock Units will no longer be considered to be held by
the Director for any purpose.
          4. Restriction on Transferability. Deferred Stock Units granted
hereunder shall not be sold, assigned, transferred, exchanged, pledged or
otherwise encumbered or disposed of in any manner by the Director, except as
otherwise approved by the Committee.
          5. Securities Laws. The Company shall not be obligated to issue or
deliver any shares of Common Stock under this Agreement in any manner in
contravention of the Securities Act of 1933, as amended, any other federal or
state securities law or the rules of any exchange or market system upon which
the Common Stock is traded. The Board or the Committee may, at any time,
require, as a condition to the issuance or delivery of shares of Common Stock
hereunder, the representation or agreement of the Director to the effect that
the shares issuable hereunder are acquired by the Director for investment
purposes and not with a view to the resale or distribution thereof, and may
require such other representations and documents as may be required to comply
with applicable securities laws or the rules of any applicable exchange or
market system.
          6. Withholding of Applicable Taxes. The Director shall pay, or make
provision satisfactory to the Company for the payment of, any taxes that the
Company is obligated to collect with respect to the issuance or vesting of
Deferred Stock Units under this Agreement, including but not limited to, any
applicable federal, state or local withholding or employment taxes (such amount,
the “Withholding Amount”). If the Director shall fail to pay, or make provision
for the payment of the Withholding Amount, the Company shall have the right to
withhold the Withholding Amount from the Deferred Stock Units, compensation or
other amounts the Company owes the Director. For these purposes, the Company may
reduce the number of shares of Common Stock otherwise issuable to the Director
to satisfy the Withholding Amount.
          7. Subject to Terms of Plan. The Deferred Stock Units are subject to
the terms and provisions of the Plan. To the extent that the provisions hereof
conflict with those of the Plan, the provisions of the Plan shall control. All
decisions or interpretations made by the Committee regarding any issue or
question arising under this Agreement or the Plan shall be final, binding and
conclusive on the Company and the Director.
          8. No Rights as Stockholder. The Deferred Stock Units granted under
this Agreement do not provide the Director with any of the rights of a
stockholder of the Company, including, without limitation, the right to vote or
receive any dividends declared or paid on the Common Stock, unless and until
shares of Common Stock relating to the Deferred Stock Units have been issued to
the Director.
          9. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto, including the successors and assigns of the
Company.

-2-



--------------------------------------------------------------------------------



 



          10. Governing Law. This Agreement will be interpreted and enforced
under the laws of the State of New York, other than any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this Agreement to the substantive law of another jurisdiction. The parties
will submit any dispute or claim arising under this Agreement to the exclusive
jurisdiction of the U.S. federal or New York state courts within the New York
counties of New York, Nassau, or Suffolk, and the parties hereby submit to, and
waive any objection to, personal jurisdiction and venue in such courts for such
purpose.
          11. Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed, or caused to be duly
executed on their behalf, this Deferred Stock Unit Agreement as of the day and
year first above written.

     
 
  OSI PHARMACEUTICALS, INC.
 
   
 
   
 
  Name:
 
  Title:
 
   
 
  DIRECTOR
 
   
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ELECTION FOR RECEIPT OF RESTRICTED STOCK, RESTRICTED STOCK UNITS,
OR DEFERRED STOCK UNITS
As a director of OSI Pharmaceuticals, Inc. (“OSI”), you will be entitled to
receive a grant of restricted stock, restricted stock units (“RSU’s”) or
deferred stock units (“DSU’s”) of OSI (the “Restricted Grant”) upon your
election or re-election to OSI’s Board of Directors. Please indicate below
whether you would like to receive your Restricted Grant in the form of
restricted stock, RSU’s or DSU’s by checking the applicable box and delivering
this completed election form to OSI no later than                     . We must
be made aware of your choice no later than                      in order to
accurately prepare and file with the SEC the Form 4 concerning the grant which
will be due on                     .
     In the event that you elect to receive restricted stock, please also
indicate below whether you would like us to prepare on your behalf an election
form under Section 83(b) of the U.S. Internal Revenue Code. Please note that
only recipients of restricted stock may make a Section 83(b) election.
Election to Receive Restricted Stock, RSU’s or DSU’s
     I hereby elect to receive my Restricted Grant in the form of:

         
 
                         Restricted Stock 
 
       
 
                         Restricted Stock Units (RSU’s) 
 
       
 
                         Deferred Stock Units (DSU’s) 

     If you elect to receive DSU’s, please indicate below the date upon which
your vested DSUs will convert into shares of OSI common stock and be delivered
to you. Note that if you select both options below, your OSI shares will be
delivered to you on the first to occur of six (6) months after the termination
of your service on the Board of Directors or the alternate date that you select.

         
 
                         Six (6) months after my service on the Board of
Directors terminates; and/or 
 
       
 
                         On the following alternate date:
                                         [must be no earlier than
                    ] 

 



--------------------------------------------------------------------------------



 



Section 83(b) Election – for recipients of Restricted Stock only

         
 
                         I intend to make an 83(b) election and request that you
prepare an election form on my behalf. 
 
       
 
                         I intend to make an 83(b) election but will use my
personal accountant to prepare the election form. I will furnish OSI with a copy
of the form within 30 days of filing. 
 
       
 
                         I do not intend to make an 83(b) election. 

     
 
Director’s Name (Print)
   
 
   
 
   
Signature
  Date

 